Exhibit 10.1 PROMISSORY NOTE CONVERSION AGREEMENT This Promissory Note Conversion Agreement (the “Agreement”), dated as of April 4, 2008, is entered into by and between Tao Minerals, Ltd (“Tao”) Outboard Investments Ltd., (“Outboard”), with reference to the following: WHEREAS, Outboard has purchased, and/or will be purchasing, certain Debt (as such term is defined in a Debt Sale Agreement entered into by and between the parties and Epsom Investment Services NV dated April 4, 2008) evidenced by a certain Promissory Note (“Promissory Note”) issued by Tao to Outboard relating to a certain Stock Subscription Agreement entered into by and between Tao and Epsom Investment Services NV, as set forth in more detail on Exhibit A attached hereto; and WHEREAS, the parties desire to provide for certain conversion provisions relating to the Promissory Note. NOW, THEREFORE, in consideration of the mutual promises and covenants contained herein, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Conversion Right.Each of Outboard and Tao agree that the Promissory Note shall be converted or exchanged (each a “Conversion”) through one or a series of such Conversions, up to the full principal balance thereof, into shares of the common stock of Tao (the “Tao Common Stock”) (calculated as to each such conversion to the nearest 1/100th of a share).The number of shares of Tao Common Stock into which the Promissory Note may be converted is equal to the dollar amount of the Promissory Note, or portion thereof, being converted divided by the Conversion Price.The Conversion Price shall be equal to 30% of the lowest closing bid price of the Tao Common Stock during the five trading days prior to Outboard’s election to convert.Upon the conversion of the full principal balance and all accrued and unpaid interest of each Promissory Note into shares of the Tao Common Stock, as set forth above, no further rights shall exist under such Promissory Note with respect to the connection of interest or other amounts under the Promissory Note by the holder thereof. For so long as Tao honors the terms of each Conversion Notice delivered by Outboard to Tao and effects each such Conversion as submitted by Outboard within the applicable time periods set forth in this Agreement.Outboard shall not otherwise demand cash payment upon any outstanding sums of principal and accrued and unpaid interest under the Promissory Note.In the event that Tao refuses or otherwise fails to honor any Conversion Notice submitted to Tao by Outboard and/or Tao fails to effect such Conversion within the applicable time period set forth herein,Outboard shallhave the right, at Outboard’s sole discretion, to declare any or all amounts, including outstanding principal and accrued and unpaid interest, under the Promissory Note immediately due and payable by Tao and Tao shall deliver such payment for all such outstanding sums owed under the Promissory Note to Outboard within five days of Outboard’s demand for payment thereof.” 2.
